Citation Nr: 0404121	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-07 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, September 1981 to June 1991, and from January 
1994 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2003.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

In Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
held that each disability in a pension case must be assigned 
a percentage rating, that the RO should discuss the 
diagnostic codes used in denying a claim, that a rating 
decision may not be based on an examination that was 
conducted before all relevant evidence was gathered, and that 
the effect of pain on employability must be addressed.  In 
Brown v. Derwinski, 2 Vet. App. 444, 446-47 (1992), the Court 
held that a pension claim must be considered under both the 
average person standard and the unemployability standard.  
See also 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. §§ 
3.321, 4.17 (2003).  Complete development in conformity with 
the points addressed in Roberts and Brown should be 
accomplished.

A review of the record indicates that the veteran sustained 
injuries including a mandibular fracture, a facial scar, 
fractured left little finger, left wrist injury, tracheotomy 
scar, and a lip scar in a motor vehicle accident while in 
service in January 1995.  A Line of Duty Investigation was 
conducted, and it was ultimately concluded that the accident 
was not in the veteran's line of duty and due to his own 
misconduct.  The evidence of record also indicates that the 
veteran's dementia, memory loss, and right little finger 
fracture, are directly related to the veteran's willful 
misconduct.  

The RO's most recent evaluation of the veteran's nonservice-
connected disabilities is set forth in the April 2002 rating 
decision.  The RO determined that the veteran's dementia, 
memory loss, low blood pressure, left and right hand 
fractures, residuals of a jaw injury, residuals of a left 
wrist injury, facial scars, residuals of a right little 
finger fracture, residuals of a lip scar and residuals of a 
tracheotomy scar, were noncompensable. 

 It is noted that disability pension is not payable for any 
condition due to the veteran's own willful misconduct.  38 
C.F.R. § 3.301 (2003).  Although there are disabilities 
associated with the veteran's willful misconduct, a review of 
the file shows that the RO did not consider conditions to 
include low blood pressure and a skin condition that were not 
related to the veteran's willful misconduct.  

The Board observes that, for pension purposes, the veteran's 
low back strain has been assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  Diagnostic Code 5295 contemplates lumbosacral 
strain.  The Board points out that the criteria used to rate 
spine disabilities were revised effective September 23, 2002 
and again September 26, 2003.  

Given the changes to the rating criteria, the Board finds 
that the veteran should be afforded the appropriate 
examinations to determine the nature and severity of each 
nonservice-connected disability at issue.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following:

1.  The veteran should be afforded a 
general medical examination as well as 
special examinations to assess the 
nature, severity, and manifestations of 
all disabilities that may be present, 
except for those associated with the 1995 
motor vehicle accident.  It is imperative 
that the examiner reviews the entire 
claims folder in connection with the 
examinations.  On the examination of skin 
disorders, the VA physician should be 
provided with the claims file, a copy of 
this remand, and copies of the old and 
new versions of 38 C.F.R. § 4118.  All 
findings, opinions and bases therefore 
should be set forth in detail.  The 
examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
versions of 38 C.F.R. § 4.118.  All 
indicated tests should be conducted and 
any additional indicated special 
examinations should be accomplished.  The 
examiner(s) should render an opinion as 
to what effect the disabilities diagnosed 
have on the veteran's ability to work, 
and state whether the veteran's disabling 
conditions are susceptible to improvement 
through appropriate treatment.  The 
factors upon which the opinions are based 
should be set forth.

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and severity of the 
nonservice-connected low back disability.  
The VA physicians should be provided with 
the claims file, a copy of this remand, 
and copies of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the old and new versions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and new 
versions of Diagnostic Code 5293.  If the 
physician recommends another examination, 
then such tests, as the examining 
physician deems necessary should be 
performed.  The report should explicitly 
reflect the review by the physician of 
all pertinent information in the claims 
folder, and should include a complete 
rationale for all opinions expressed.  
The examination report should be typed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  When the above actions have been 
completed, the case should again be 
reviewed by the VBA AMC.  A rating action 
should be prepared which lists all of the 
veteran's disabilities and the percentage 
evaluation assigned each one.  The VBA 
AMC should review and evaluate the 
orthopedic disabilities in light of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2003). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues as listed on 
appeal.  If the any of benefits remain 
denied, the VBA AMC should issue a 
supplemental statement of the case (SSOC) 
addressing such issue(s).  The SSOC must 
contain a recitation of the percentage 
rating for each diagnosed disability; 
cites the appropriate diagnostic codes 
and provides a discussion of their 
applicability to the veteran's 
disabilities; and discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321, 
4.15, and 4.17 by which a permanent and 
total disability rating for pension 
purposes may be assigned.  Where 
applicable, the VBA AMC should determine 
whether any of the disabilities are the 
result of the veteran's willful 
misconduct.  The veteran and his 
representative should then be afforded 
the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

